El -Juta Asociado Señor Wole,
emitió la opinión del tribunal.
Inés Colón compareció ante la Corte de Distrito de G-uayama para oponerse al derecho de María Sixta Martínez a obtener nn título de dominio. La corte encontró y toda la prueba tendía a demostrar claramente que Inés Colón estaba en posesión de parte del terreno reclamado por María Sixta Martínez. Calculamos que la opositora estaba en posesión de más de la mitad del terreno reclamado.
La corte resolvió que para obtener nn título de dominio satisfactoriamente, la peticionaria debía demostrar una po-sesión material al presente, especialmente si se basaba el tí-tulo en la prescripción. La corte citó las decisiones de la Corte'Suprema de España de primero de marzo de 1904 y *755de 20 de mayo de 1914, Galindo y Escosura, vol. 1, p. 197, y García v. Altuna, 17 D.P.R. 459. Nos sentimos obligados a resolver que la corte inferior estaba correcta.
La apelante en sus varios señalamientos de error apa-rentemente trata de probar que confiaba en los títulos obte-nidos por ella. Si la apelante tenía títulos que no se fun-daban en la prescripción, o si ella tiene títulos', fundados en la prescripción, adquiridos por ella o por sus predecesores con más de diez años de antelación al comienzo de este pleito, o quizá aún en un período mucho más reciente, ella no puede obtener una información de dominio. Antes de radicarse tina reclamación para un título de dominio, el peticionario debe tener la posesión material. En este caso realmente la única posesión material demostrada, y eso dudosamente, da-taba de más de diez años de haberse radicado este pleito.
 La peticionaria reclamaba parte del terreno obtenido indirectamente (mediately) de Pedro Rivera. Este fué un testigo de la peticionaria. En el examen de repreguntas a él se le preguntó acerca de su posesión material al tiempo que él vendió o antes. La apelante se opuso substancialmente, basándose en que la opositora alegaba que había comprado de una persona distinta a Pedro Rivera, que no tenía que ver nada con la posesión de Pedro Rivera. Todo aquello que tendiera a destruir la reclamación de la peticionaria protegería la posesión de la opositora y era pertinente y material. Además, la reclamación de la peticionaria en síntesis se basaba en parte de la posesión del citado Pedro Rivera. La corte no cometió error al admitir esta prueba.
Para probar parcialmente su posesión, la opositora ofreció como prueba una demanda en la corte municipal en la cual la apelante demandaba a la apelada en reivindicación para recobrar el mismo terreno en cuestión. Esta demanda era necesariamente una admisión solemne de que la opositora estaba en posesión del terreno reclamado. La apelante se opuso a la admisión de esta prueba por motivos que no *756entendemos claramente. Se dijo algo, como en el párrafo anterior, de una posesión que dependía de un título y no la posesión material. La corte estaba enteramente justificada al admitir la demanda.
El único otro error alegado que es necesario discutir se refiere al no conceder la corte a la peticionaria el dominio del solar no reclamado por la opositora. En la corte inferior la discusión principal fue sobre los derechos en conflicto de estos dos vecinos. Nadie sugirió a la corte que debía dictar una sentencia respecto a parte del terreno. Cuando un demandante insiste en una descripción específica y no modera su reclamación, la corte no está obligada a actuar por él.
Además, la corte no está obligada a actuar de agrimen-sor y determinar para un peticionario cuáles son los límites de una reclamación disminuida (diminished claim).
También tenemos dudas de si en una información de dominio, con su aviso a las autoridades públicas, etc., puede un peticionario enmendar su reclamación durante el juicio, pero es innecesario resolver específicamente esta cuestión.

No encontramos que se haya cometido error alguno, y la sentencia debe ser confirmada.